[Cite as State v. Hammond, 2016-Ohio-7027.]


STATE OF OHIO                   )                     IN THE COURT OF APPEALS
                                )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

STATE OF OHIO                                         C.A. No.       27793

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
THEODORE HAMMOND                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 2015 01 0118

                               DECISION AND JOURNAL ENTRY

Dated: September 28, 2016



        CARR, Judge.

        {¶1}    Appellant, Theodore Hammond, appeals the judgment of the Summit County

Court of Common Pleas. This Court affirms.

                                                 I.

        {¶2}    Hammond was convicted of rape and required to register as a sex offender under

Megan’s Law. Upon his release from prison, he reported as required, occasionally appearing late

after receiving a reminder letter. In 2014, he failed to register at his annual anniversary date. He

was charged with failing to register, a third-degree felony. He waived his right to a jury trial

and, following a bench trial, he was found guilty. Although Hammond argued for community

control, and the state sought a sentence of 18 months, the trial court imposed one year of

imprisonment. The trial court appointed counsel for appeal.

        {¶3}    Hammond’s appellate counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), stating that he has reviewed the record and concluded that there are no
                                                   2


viable issues to be pursued on appeal. Hammond’s counsel has also moved to withdraw as

counsel of record in this matter. The record reflects that Hammond was served with a copy of

his counsel’s brief, and this Court issued a Magistrate’s Order affording Hammond an

opportunity to raise arguments after review of the Anders brief. Hammond has not filed a brief

on his own behalf.

        {¶4}    Anders cases present a challenge to the ordinary appellate process.          When

appointed counsel, after a thorough examination of the trial court record, is unable to identify

any non-frivolous issues, counsel should file an Anders brief. It should go without saying that

filing an Anders brief should be a last resort, not a first option.1

        {¶5}    We now turn to appellate counsel’s proposed issues for review.

                                                   II.

                                    ASSIGNMENT OF ERROR

        COUNSEL HAS REVIEWED THE RECORD AND TRANSCRIPTS AND CAN
        SEE NO REVERSIBLE ERROR COMMITTED BY THE TRIAL COURT IN
        EITHER THE TRIAL OR SENTENCING HEARING.


        {¶6}    Appellate counsel identified eight issues for review:

        (1) Whether appellant’s registration obligation was properly calculated from start
        to finish.

        (2) Whether appellant’s waiver of a jury trial followed strict compliance with
        R.C. 2945.05 and was knowing, intelligent, and voluntary.

        (3) Whether counsel was ineffective in appellant’s defense.

        (4) Whether appellant was properly charged and sentenced under Ohio law.

        (5) Whether the evidence was sufficient to convict appellant of the crime
        charged.


        1
        Guidelines for drafting an Anders brief are available on this Court’s website at
www.ninth.courts.state.oh.us/Anders.htm.
                                                 3


       (6) Whether the manifest weight of the evidence was sufficient to support a
       conviction of appellant.

       (7) Whether the statute which appellant was charged under is unconstitutional.

       (8) Whether the offense constituted Double Jeopardy?

       {¶7}    Appellate counsel’s brief sets forth the applicable law for each of these issues and

addresses the relevant facts. Appellate counsel concludes that there are no issues that were not

wholly frivolous.   Based on counsel’s analysis of these issues, and this Court’s own full,

independent examination of the record, we agree that there are no appealable, non-frivolous

issues in this case. See State v. Randles, 9th Dist. Summit No. 23857, 2008–Ohio–662, ¶ 6. We,

therefore, grant appellate counsel’s motion to withdraw.

                                                III.

       {¶8}    Having reviewed the entire record and having found that no appealable issues

exist, this Court concludes that Hammond’s appeal is meritless and wholly frivolous under

Anders. The motion to withdraw filed by Hammond’s counsel is granted. The judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                4


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    DONNA J. CARR
                                                    FOR THE COURT



HENSAL, P. J.
WHITMORE, J.
CONCUR.


APPEARANCES:

RYAN RAMAGE, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.